Case 18-00369-TLM         Doc 81     Filed 04/25/19 Entered 04/25/19 09:01:16           Desc Main
                                     Document     Page 1 of 4

Daniel C. Green (ISB No. 3213)
Heidi Buck Morrison (ISB No. 9396)
RACINE OLSON, PLLP
P. O. Box 1391
Pocatello, Idaho 83204
Phone: (208) 232-6101
Fax: (208) 232-6109
dan@racineolson.com
heidi@racineolson.com

Attorneys for Gary L. Rainsdon

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In re:                                                        Case No. 18-369-TLM
                                                                    (Chapter 7)
 SCOTT ARTHUR JENSEN and
 KATHERINE ANN JENSEN,

 Debtors.

TRUSTEE’S OBJECTION TO PROOF OF CLAIM NO. 14 FILED BY THE INTERNAL
                        REVENUE SERVICE

TO:       Internal Revenue Service
          Attn: Maryann Proestakis
          178 South Rio Grande St.
          Mail Stop 5021
          Salt Lake City, UT 84101

                            NOTICE OF OBJECTION TO CLAIM

          YOU ARE HEREBY NOTIFIED that the Trustee has filed an objection to the allowance

of your claim (claim #14) filed on February 12, 2019 in this bankruptcy case.

          YOU ARE FURTHER NOTIFIED that if you do not want the Court to eliminate or change

your claim and you wish to contest with the Trustee’s objection to your claim, a written reply to

the objection, explaining your position, must be filed in duplicate within thirty (30) days from the

date this objection is mailed. File the original (1) with the Clerk of the U.S. Bankruptcy Court,

TRUSTEE’S OBJECTION TO PROOF OF CLAIM NO. 14 FILED BY THE INTERNAL REVENUE
SERVICE – Page 1
Case 18-00369-TLM        Doc 81     Filed 04/25/19 Entered 04/25/19 09:01:16           Desc Main
                                    Document     Page 2 of 4

James A. McClure Federal Building and United States Courthouse, 550 W. Fort St., Boise, Idaho

and (2) a copy with the above-noted attorney for the Trustee.

       If you mail your response to the Court for filing, you must mail it early enough so that the

Court will receive it on or before the end of the thirty (30) day period.

                                            OBJECTION

       COMES NOW Gary L. Rainsdon, the Chapter 7 Trustee in the above captioned proceeding

(hereafter “Trustee”), by and through his counsel of record, Heidi Buck Morrison of the law firm

RACINE OLSON, PLLP, and hereby objections to the Proof of Claim filed by the Department of

Treasury - Internal Revenue Service, dated February 12, 2019, as Claim 14 (the “Claim”). In

support of his objection the Trustee states and alleges as follows:

                                         BACKGROUND

       1.      On March 29, 2018, Scott Arthur Jensen and Katherine Ann Jensen (the “Debtors”)

filed for relief under Chapter 7 (Doc 1).

       2.      On February 12, 2019, the IRS filed the Claim. (Claim No. 14-1 at 4).

       3.      The Claim indicates that the amounts owed under the Claim are for estimated

income taxes for tax years 2013, 2014, 2015, 2016, and 2017. Id.

       4.      On August 9, 2018, by Order of this Court, Co-Debtor Katherine Jensen was

appointed Guardian Ad Litem for Co-Debtor Scott Jensen. (Dkt. 43).

       5.      On September 10, 2018, Co-Debtor Katherine Jensen testified on behalf of both

Debtors at the 341(a) Meeting of Creditors by telephone. (Dkt. 49).

       6.      During the 341(a) Meeting, the Trustee questioned Katherine regarding the

Debtors’ actions with respect to the filing of tax returns as follows:




TRUSTEE’S OBJECTION TO PROOF OF CLAIM NO. 14 FILED BY THE INTERNAL REVENUE
SERVICE – Page 2
Case 18-00369-TLM         Doc 81    Filed 04/25/19 Entered 04/25/19 09:01:16             Desc Main
                                    Document     Page 3 of 4

                TRUSTEE: Do you file tax returns?
                DEBTOR: I have not, We have not filed for the last three years.
                TRUSTEE: What was the last year you filed a return?
                DEBTOR: I believe it was 2014.
                TRUSTEE: What is the reason you don’t file?
                DEBTOR: The biggest reason is we don’t make enough money.

Audio tape: Section 341(a) Meeting of Creditors, held by telephone by Trustee Gary L. Rainsdon
(Sep. 10, 2018), at 10:08.
                              GROUNDS FOR OBJECTION

         The Claim should be disallowed to the extent the Claim represents estimated unpaid

income tax obligations by the Debtor to the IRS, which are not actually owed. The Debtors testified

at the 341(a) Meeting of Creditors that based on the amount of income they earn, they have not

been required to file a tax return since, at least, 2015. Accordingly, the Claim should be disallowed

to the extent that the estimated taxes stated in the Claim are not actually owed.

                                         CONCLUSION

         Based upon the foregoing, the Trustee respectfully requests that the Court disallow the

Claim.

         DATED this 25th day of April, 2019.

                                               RACINE OLSON, PLLP


                                               By: /s/ Heidi Buck Morrison
                                                       HEIDI BUCK MORRISON




TRUSTEE’S OBJECTION TO PROOF OF CLAIM NO. 14 FILED BY THE INTERNAL REVENUE
SERVICE – Page 3
Case 18-00369-TLM        Doc 81    Filed 04/25/19 Entered 04/25/19 09:01:16            Desc Main
                                   Document     Page 4 of 4

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 25th day of April, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 D Blair Clark                                    Gary L Rainsdon
 dbc@dbclarklaw.com                               trustee@filertel.com
 mbc@dbclarklaw.com                               id12@ecfcbis.com
 maryann@dbclarklaw.com                           lori@filertel.com
 jeffrey@dbclarklaw.com                           cblackburn@filertel.com
 reception@dbclarklaw.com                         jhancock@filertel.com
 jackie@dbclarklaw.com
 ecf.dbclaw@gmail.com                             Erin J Wynne
                                                  wynnelawidaho@gmail.com
 US Trustee                                       wynneer66136@notify.bestcase.com
 ustp.region18.bs.ecf@usdoj.gov

       Additionally, a copy of the foregoing was served on the following parties by first class
mail, postage prepaid, addressed to:

 Scott Arthur Jensen                              Katherine Ann Jensen
 14760 E. Kentucky Drive, No. 315                 14760 E. Kentucky Drive, No. 315
 Aurora, CO 80012                                 Aurora, CO 80012

 American Express National Bank                   Robert D Long
 c/o Becket and Lee LLP                           Jordan & Co. CPA's
 PO Box 3001                                      109 N Arthur, Ste 400
 Malvern, PA 19355-0701                           Pocatello, ID 83204

 PRA Receivables Management, LLC
 PO Box 41021
 Norfolk, VA 23541



                                             /s/ Heidi Buck Morrison
                                             HEIDI BUCK MORRISON




TRUSTEE’S OBJECTION TO PROOF OF CLAIM NO. 14 FILED BY THE INTERNAL REVENUE
SERVICE – Page 4
